COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER
Cause No. 01-12-0455-CR; 01-12-0456-CR; Daryl Lee Beeson v. The State of Texas
          On Appeal from the 221st District Court of Montgomery County, Texas
          Trial Court Cause No. 11-04-04686-CR

        The Montgomery County District Clerk, or the court reporter if the exhibit is still in his
or her possession, is directed to send the original of State’s exhibit number 103, a DVD,
Defendant’s 1, a DVD, and Defendant’s 1-A, a DVD to this Court. The Clerk of this Court is
directed to cooperate with the district clerk and/or the court reporter to provide for the
safekeeping, transportation, and return of such exhibit. See TEX. R. APP. P. 34.6(g)(2).
        The exhibit is due in this Court no later than April 3, 2013.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
               Acting individually     ☐ Acting for the Court

Panel consists of:


Date: March 27, 2013